 1 Mark E. Lowary, Esq. (SBN 168994)
   Bryan G. Ceglio, Esq. (SBN 312682)
 2 BERMAN BERMAN BERMAN
   SCHNEIDER & LOWARY, LLP
 3 2390 Professional Drive
   Roseville, California 95661
 4 Telephone: (916) 846-9391
   Facsimile: (916) 672-9290
 5 E-mail: melowary@b3law.com
   E-mail: bceglio@blaw.com
 6
   Attorneys for Defendant HENNER TANK LINES, INC.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11 WALTER SCOTT                        )                  CASE NO: 4:20-CV-04875-JSW
                                       )
12             Plaintiff,              )                  CERTIFICATION OF INTERESTED
                                       )                  ENTITIES OR PERSONS [LOCAL RULE 3-
13       vs.                           )                  15]
                                       )
14   TESORO REFINING & MARKETING,      )
     COMPANY, LLC,                     )
15                                     )
               Defendant(s).           )
16                                     )
                                       )
17   TESORO REFINING & MARKETING       )
     COMPANY, LLC,                     )
18                                     )
               Cross-Complainant,      )
19                                     )
        vs.                            )
20                                     )
                                       )
21   HENNER TANK LINES, INC., and ROES )
     1 -50,                            )
22                                     )
               Cross-Defendant(s).     )
23                                     )
24 TO THIS COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

25          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
26 associations of persons, firms, partnerships, corporations (including parent corporations) or other

27 entities (i) have a financial interest in the subject matter in controversy or in a party to the proceeding,

28 or (ii) have a non-financial interest in that subject mater or in a party that could be substantially

                                                         1
                          CERTIFICATION OF INTERESTED ENTITIES OR PERSON [LOCAL RULE 3-15]
 1 affected by the outcome of this proceeding (this information was previously set forth in CM/EFC

 2 Document 8-1):

 3         1.     Henner Tank Lines, Inc.
 4         2.     Douglas Henner
 5         3.     Deborah Henner
 6         4.     Erwin Lynn Group, LLC
 7 DATED: November 25, 2020                                     BERMAN BERMAN BERMAN
 8                                                              SCHNEIDER & LOWARY, LLP

 9                                                             /S/ Bryan G. Ceglio
                                                       By:_________________________________
10                                                              MARK E. LOWARY, ESQ.
11                                                              BRYAN G. CEGLIO, ESQ.
                                                                 Attorneys for Defendant,
12                                                            HENNER TANK LINES, INC.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                       CERTIFICATION OF INTERESTED ENTITIES OR PERSON [LOCAL RULE 3-15]
 1
              I, Debbie A. Main, declare:
 2
              I am a citizen of the United States, am over the age of eighteen years, and am not a party to or
 3
     interested in the within entitled cause. My business address is 2390 Professional Drive, Roseville, CA
 4
     95661.
 5
              On November 25, 2020, I served the following document(s) on the parties in the within action:
 6

 7               I hereby certify that on November 25, 2020, a copy of the foregoing list of
                 documents were filed electronically and served by mail on anyone unable to accept
 8               electronic filing. Notice of this filing will be sent by e-mail to all parties by operation
                 of the Court’s electronic filing system or by mail to anyone unable to accept
 9               electronic filing as indicated on the Notice of Electronic Filing. Parties may access
10      X        this filing through the Court’s CM/ECF System.

11               CERTIFICATION OF INTERESTED ENTITIES OR PERSONS [LOCAL
                 RULE 3-15]
12

13

14
              I declare under penalty of perjury under the laws of the State of California that the foregoing is
15
     a true and correct statement and that this Certificate was executed on November 25, 2020.
16

17

18                                                            By:_________________
19

20

21

22

23

24

25

26

27

28

                                                          3
                           CERTIFICATION OF INTERESTED ENTITIES OR PERSON [LOCAL RULE 3-15]
                                      Service List
 1                __________________________________________________
 2 Ben Agosto, III, Esq.                                Joel Zane Montgomery, Esq.
   Ryan Sterling Pigg, Esq.                             Z. Alex Rodriguez, Esq.
 3 The Buzbee Law Firm                                  Jonathan B. Smith, Esq.
   600 Travis St., Suite 7300                           Shipley Snell Montgomery Droog LLP
 4 Houston, TX 77002                                    712 Main St. - Ste 1400
   Tel: 713-223-5393                                    Houston, TX 77002
 5 Fax: 713-223-5909                                    Tel: (713) 652-5920
   E-mail: bagosto@txattorneys.com                      Fax: 713-652-3057
 6        rpigg@txattorneys.com                         E-mail: jmontgomery@shipleysnell.com
   Attorneys for PLAINTIFF WALTER                               jsmith@shipleysnell.com
 7 SCOTT                                                       jsmith@shipleysnell.com
                                                        Attorney for DEFENDANT ANDEAVOR,
 8 Adante Pointer, Esq.                                 LLC and DEFENDANT/CROSS-
   Pointer & Buelna, LLP                                COMPLAINANT TESORO REFINING
 9 Lawyers For The People                               & MARKETING CO., LLC
   1901 Harrison Street, Suite 1140
10 Oakland, CA 94612                                    Scott Thomas Tropio, Esq.
   Tel: (510) 929-5400                                  Tropio & Morlan
11 E-mail: Apointer@lawyersftp.com                      21700 Oxnard St., Ste. 1700
   Attorneys for PLAINTIFF WALTER                       Woodland Hills, CA 91367
12 SCOTT                                                Tel: 818-883-4000
                                                        Fax: 818-883-4242 (fax)
13 Daniel S. Hurwitz, Esq.                              E-mail: scott.tropio@wilsonelser.com
   Wilson Elser Moskowitz                               Attorneys for DEFENDANT TESORO
14 Edelman & Dicker LLP                                 REFINING & MARKETING CO., LLC
   555 S. Flower Street - Suite 2900
15 Los Angeles, CA 90071-2407
   213.330.8764 (Direct)
16 310.709.7714 (Cell)
   213.443.5100 (Main)
17 213.443.5101 (Fax)
   E-mail: dan.hurwitz@wilsonelser.com
18 Attorneys for DEFENDANT/CROSS-
   COMPLAINANT
19 TESORO REFINING & MARKETING
   CO., LLC and DEFENDANT
20 ANDEAVOR, LLC

21

22

23

24

25

26

27

28

                                                   4
                    CERTIFICATION OF INTERESTED ENTITIES OR PERSON [LOCAL RULE 3-15]
